DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on March 30, 2022 is acknowledged.  Claims 9-17 are withdrawn from consideration. 

Claim Objections
Claims 1-4, 7 and 9 are objected to because of the following informalities:  each claim recites an acronym that has not previously been defined within the claims (e.g. claim 2 recites "FRP" without previously establishing the meaning of "FRP").  Appropriate correction is required.

	Claim 2 is objected to because it recites "an FRP layer staked onto the honey-comb core infilled with AES material, the FRP layer." with nothing following "the FRP layer".  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-4, 7, and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor  regards as the invention.
The meaning of claim 2 is unclear because it recites "an FRP layer staked onto the honey-comb core infilled with AES material, the FRP layer."  As no stakes are shown or discussed in the instant specification and as an adhesive layer is also claimed to be present between the FRP and the honeycomb in claim 4, it is unclear if "staked" is intended to imply stakes are actually used to adjoin the two layers or if the term is merely meant to convey that the FRP is attached to the honeycomb.  It also seems possible that "staked" contains a typographical error and should be "stacked", which is consistent with the figures and disclosure in the instant specification.  For the sake of compact prosecution and because it is most consistent with the instant specification, "staked" is interpreted herein as meaning "attached". 

Claim 7 is indefinite because it recites acronyms, i.e. PEEK, PDVF, and PET, that are not defined in claims or instant specification.  As such, the meaning of the claim is unclear.  

Claims 3, 4, and 8 are rejected under 35 U.S.C. 112(b) because they depend from claim 2. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 2533176 Y), the text of which is cited herein according to an English language translation.
Regarding claim 1, Chen teaches a fireproof and thermal insulator product comprising a honeycomb core (11) filled (i.e. "infilled") with a heat-insulating material (12) comprising calcium silicate (i.e. an "alkaline earth material" or "AES") (Fig. 3; Abstract; par. 14).  

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asakino (JP H08323921 A), the text of which is cited herein according to an English language translation.
Regarding claim 1, Asakino teaches a fireproof and thermal insulator product comprising a honeycomb core filled (i.e. "infilled") with a heat-insulating material comprising magnesium silicate (i.e. an "alkaline earth material" or "AES") (Overview; par. 4; 11).  



Regarding claims 5 and 6, Asakino teaches that the disclosed insulator product further includes a fluororesin film, such as a fluoroalkoxy (i.e. PFA, a thermoplastic) or ethylene tetrafluoroethylene (i.e. ETFE, a thermoplastic) (par. 5, 6).  As no particular level of liquid barrier properties are defined to qualify a film as a "liquid barrier" and as Asakino makes no disclosure of the fluororesin film being discontinuous and depicts the film (5) as being continuous (Figs. 2-4), the fluororesin film qualifies as a "liquid barrier film" because it provides at least some barrier to liquids.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Shinba (JP 11-227078A), the text of which is cited herein according to an English language translation, in view of HTIW (HTIW Coalition, "Alkaline Earth Silicate Glass Wool (AES)", 2013, p. 1). 
Regarding claims 1 and 2, Shinba teaches a thermal insulator product comprising a honeycomb core having its cells filled (i.e. "infilled") with inorganic fibers and sheets of surface material, which may be a fiber-reinforced plastic (i.e. "FRP") layers, bonded (i.e. "staked") to each side of the core (par. 13, 14, 26, 30, 32).  The surface materials in Shinba's exemplary products are bonded to the underlying filled honeycomb core with an adhesive (i.e. "an adhesive layer deposited between the honeycomb core) (par. 34, 36). 
The teachings of Shinba differ from the current invention in that he does not explicitly teach a product comprising alkaline earth silicate ("AES") inorganic fibers filling a honeycomb core that is bonded via adhesive layers to FRP layers comprising glass fibers.  However, Shinba does teach that the inorganic fiber material is not particularly limited but exemplifies glass wool filling the honeycomb cells (par. 14).  HTIW further teaches that alkaline earth silicate (AES) glass wool is a popular, commercially-available glass wool made up of amorphous fibers that provides high temperature insulation in industrial applications and fire protection, and that demonstrates low biopersistance (p. 1).  Accordingly, it would have been obvious to one of ordinary skill in the art to use AES glass wool as the inorganic/glass wool filling the cells of Shinba's honeycomb core because it a popular type of commercially-available glass wool that offers high temperature insulation in various applications, including fireproofing, and demonstrates low biopersistance.  
The teachings of Shinba might be considered to differ from the current invention in that his panel is not explicitly taught to be fireproof.  However, Shiba does teach that there is a growing demand for non-combustibility to prevent fire and teaches that resins used in his product should not reduce the product's non-combustiblity (par. 3, 16).  Accordingly, it would have been obvious to one of ordinary skill in the art to make Shinba's product as non-combustible as possible, including making it fireproof, in order to prevent fires and to prevent the product from unintentionally burning, because there is a growing demand for non-combustible products, and because Shinba is concerned making his product non-combustible.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shinba and HTIW, as applied to claims 1 and 2 above, and further in view of Dictus (US PG Pub. No. 2012/0012245). 
Regarding claims 3-8, the teachings of Shinba and HTIW differ from the current invention in that the disclosed product is not taught to include a glass fiber-based FRP or a liquid barrier film.  However, as discussed above, Shinba does teach that the FRP may be bonded with an adhesive to the fiber-containing honeycomb core.  Dictus further teaches a protective layer including a glass fiber-reinforced polymer (FRP) layer that is covered with and bonded to a polymer cover layer that may comprise polyethylterephthalate ("PET") (par. 23, 26, 33, 37, 58).  Dictus teaches that his protective layer is to be bonded to an underlying core, such as a honeycomb core, with a layer of adhesive, thereby contributing to the rigidity of a core panel, that the layer can include additives that are fire-resistant, that it forms a waterproof layer, and that it is suitable for having other coatings such as paints applied (par. 25, 29, 30, 38, 55).  Accordingly, it would have been obvious to one of ordinary skill in the art to use a layer of adhesive to bond a protective layer comprising a glass fiber-based FRP, a PET (i.e. a thermoplastic) cover layer (i.e. "film"), and fire-resistant additives onto Shinba and HTIW's fiber-filled honeycomb core because the layer is intended or protecting core panels and in order to provide the panel with enhanced rigidity, fire-resistance, water-proofing, and suitability for being coated with paint or other coatings. As no particular level of liquid barrier properties are defined to qualify a film as a "liquid barrier" and as Dictus makes no disclosure of the PET cover layer being discontinuous, depicts the cover layer (4) as being continuous (Figs. 1, 2), and teaches that his protective layer is useful in waterproofing panel cores, the PET cover layer provides at least some barrier to liquids and qualifies as a "liquid barrier film".  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shinba, as applied to claim 1 above, and claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shinba and HTIW, as applied to claim 1 above, and further in view of Gromier (FR 2841580 A1), cited herein according to an English language translation. 
Regarding claims 9 and 10, the teachings of the cited prior art differ from the current invention in that the disclosed insulator product is not taught to be attached to another object in a "composite part" with fasteners or with washers mounted to create an air space between the insulator product and the object.  However, Shinba does teach that his insulator product can be used in a wide variety of applications, including as heat and/or sound insulation for buildings and vehicles (par. 33).  As such, it would have been obvious to one of ordinary skill in the art to attach the prior art insulator product to an underlying structure, such as a wall in a building or a vehicle body panel, thereby creating a "composite part" with the disclosed insulator product and the underlying structure, using fasteners in order to insulate those structures from heat and/or noise and because it is old and well known to use fasteners to attach items, such as insulator panels, to other items, such as walls and vehicle panels.  
Gromier further teaches to attach insulation panels to walls using fasteners and washers in order to create separation between the panels and walls to achieve better acoustic insulation (par. 28, 29). Accordingly, it would have been obvious to one of ordinary skill in the art to use fasteners and washers to attach the prior art insulator product to an underlying structure (i.e. "part"), thereby creating an air chamber between the insulator product and the underlying structure and creating a "composite part" including the underlying structure and insulator product, in order to insulate the underlying structure in the desired manner while also providing acoustic insulation. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Asakino, as applied to claim 1 above, and claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Asakino, as applied to claim 1 above, and further in view of Gromier.  
Regarding claims 9 and 10, the teachings of the cited prior art differ from the current invention in that the disclosed insulator product is not taught to be attached to another object in a "composite part" with fasteners or with washers mounted to create an air space between the insulator product and the object.  However, Asakino does teach that his product is intended to be applied to a kitchen wall or used as a fire door (par. 4). As such, it would have been obvious to one of ordinary skill in the art to attach the prior art insulator product to an underlying structure, such as a wall in a kitchen or a door frame, thereby creating a "composite part" with the disclosed insulator product and the underlying/adjoining structure, using fasteners in order insulate a kitchen or other space as intended and because it is old and well known to use fasteners to attach items, such as insulator panels, to other items, such as walls or door frames.  
Gromier further teaches to attach insulation panels to walls using fasteners and washers in order to create separation between the panels and walls to achieve better acoustic insulation (par. 28, 29). Accordingly, it would have been obvious to one of ordinary skill in the art to use fasteners and washers to attach the prior art insulator product to an underlying structure (i.e. "part"), thereby creating an air chamber between the insulator product and the underlying structure and creating a "composite part" including the underlying structure and insulator product, in order to insulate the underlying structure in the desired manner while also providing acoustic insulation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784